AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                Page I ofl



                                     UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                         V.                                                   (For Offenses Committed On or After November I, 1987)


                    OMAR GARCIA-ALYAREZ                                                       Case Number: 20CR0042-KSC

                                                                                              FEDERAL DEFENDERS
                                                                                              Defendant's Attorney


REGISTRATION NO. 28016078

THE DEFENDANT:
 ~ pleaded guilty to count(s) I of the Information (Misdemeanor)

 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                            Count Number(s)
8:1325                             IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                         1
                                   (Misdemeanor)

 •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                   6MONTHS
 ~ Assessment: $10 WAIVED
 ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            January 7, 2020
                                                                                            Date of Imposition of Sentence




                                                  JAi~   "7      20'/0
                                                                                            -~',;S~WFORD
                                                                                            UNITED STATES MAGISTRATE JUDGE
                                         CLEKf\_-::_:·;:··'.)i::-=rR,CT COUFn
                                   ·, ·;,_,cfi·\ ~;;:3~·r11C"::' OF Ct~LIFORNlt~
                               I::_,..        -                             '.)EFUTY   i;
                                                  ------···-··---··- ·•-·   -----~---
